Citation Nr: 0630183	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 5, 2002 
for the grant of service connection for depression, claimed 
as secondary to service-connected herniated nucleus pulposus 
of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  In a June 2003 decision, the RO granted service 
connection for depression, secondary to service-connected 
herniated nucleus pulposus of the lumbosacral spine.  The 
award was effective July 5, 2002.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a 
depressive disorder prior to July 5, 2002.

CONCLUSION OF LAW

The legal criteria for an effective date prior to July 5, 
2002 for the grant of service connection for depression have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.400, 3.155 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  This 
letter, while not specifically notifying the veteran that a 
disability rating would be assigned if service connection was 
granted, did advise that medical evidence or other evidence 
showing the existence of persistent or recurrent symptoms of 
a disability was needed.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the October 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation for the claimed 
disability.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on his claims.  These documents, in essence, informed 
the veteran that he did not have evidence to support a higher 
rating, and told him what was needed to achieve the benefit 
he was seeking.

The Board finds that September 2002 letter, when coupled with 
the rating decision and the SOC, adequately advised the 
veteran of what was necessary to establish entitlement to an 
earlier effective date, as well as the distribution of duties 
in obtaining pertinent evidence.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  In other words, a reasonable person could be 
expected to understand from the notice provided what was 
needed with regard to his claims.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, and examination reports.   

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
service medical records; and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that an earlier effective date for the 
award of service connection for depression is warranted.  In 
essence, the veteran maintains that because he was diagnosed 
with depression in December 1999, his effective date should 
reflect that date.  Although private treatment records from 
December 1999 reflect a diagnosis of depression, these 
medical records cannot be construed as an informal service 
connection claim under 38 C.F.R. § 3.155(a).  Under 38 C.F.R. 
§ 3.155(a), a communication or action by a claimant, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, may be considered an informal claim.  
However, such an informal claim must identify the benefit 
sought - VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  The 
mere presence in the RO's possession of the veteran's medical 
records noting a diagnosis of diabetes did not constitute an 
implied claim either.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
The Board notes that the veteran did not submit the December 
1999 medical records until July 2004.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2006).

Except as otherwise provided, the effective date of an 
evaluation based on an original claim, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
an appellant or her representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the appellant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

A report of examination or hospitalization which meets 
regulatory requirements will be accepted as an informal claim 
for benefits if the report relates to a disability for which 
service connection has already been established. Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits. In the case of 
evidence from a private physician, a layman, or a state or 
other institution, the date of receipt of such evidence by VA 
will be accepted as the date of the claim.  38 C.F.R. 
§ 3.157.

The veteran filed a claim requesting entitlement to service 
connection for depression on July 22, 2002.  The Board finds 
that an effective date earlier than July 5, 2002 for the 
award of a service connection for depression is not 
warranted.  The veteran's claim for service connection was 
submitted on July 22, 2002.  When the veteran applied for 
these benefits, he specifically stated that he was 
"diagnosed with depression in July 2002."  Although the 
veteran later submitted private medical evidence from 
December 1999 revealing an earlier diagnosis of depression, 
as discussed above that evidence is not considered a claim.  
Therefore, the veteran's entitlement to service connection 
for depression did not arise until 2002, per the veteran's 
claim and submission of medical records.  As such, the 
effective date for service connection for depression can be 
no earlier than that already assigned by the RO.

The Board has considered 38 U.S.C.A. § 5107(b). Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim. When the evidence 
is in relative equipoise, the reasonable doubt rule must be 
applied to the claim, and thus, the claim must be resolved in 
favor of the claimant. See Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.

ORDER

Entitlement to an effective date earlier than July 5, 2002 
for the grant of service connection for depression, claimed 
as secondary to service-connected herniated nucleus pulposus 
of the lumbosacral spine is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


